DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ding (CN-210672073-U).
	Regarding claim 1, Ding discloses an atomizer, comprising an e-liquid tank (150), a connector (141), a silicone sleeve (113), and an atomization element (110), wherein the connector (141) is disposed in the e-liquid tank (150): the silicone sleeve (113) is disposed around the connector; the atomization element (110) is in threaded connection to the e-liquid tank (150); the atomization element (110) comprises an top end provided with an e-liquid inlet the top end is disposed in the silicone sleeve whereby the e-liquid inlet is sealed; one end of the silicone sleeve (113) extends out of the e-liquid tank (150); when the atomization element is short of e-liquid, lifting up the silicone sleeve  (113) to expose the e-liquid inlet, so as to inject the e-liquid into the atomization clement.
Regarding claim 2, Ding discloses (113) sealing the e-liqnid inlet ofthe atomization element.
Regarding claim 3, Ding discloses a joint (140, 160) electrically connected to a bottom end of the atomization element (110).
Regarding claim 4, Ding discloses a jomt  (140, 160) electrically connected to a bottom end of the atomization element.
Regarding claim 5, Ding discloses a steel casing disposed on a bottom end of the e-liqnid tank (150) to prevent thermal deformation of the e-liquid tank.	
Regarding claim 6, Ding discloses a steel casing disposed on a bottom end of the e-liquid tank (150) to prevent thermal deformation of the e-liquid tank.
                                   Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  11/17/2022